Title: To George Washington from Alexander Hamilton and Henry Knox, 2 May 1793
From: Hamilton, Alexander,Knox, Henry
To: Washington, George



Sir
Philadelphia May 2. 1793

A conformity of opinion, and upon the same grounds, enables us to submit to you a joint Answer to the third of the Questions, which you were pleased to propose on the 19th of April to the Heads of Departments and the Attorney General.
We have concluded that this mode would be more agreeable to you than a repetition of the same ideas and arguments in seperate answers. With perfect respect & the truest attachment We have the honor to be Sir Your most Obedt & hum. servan⟨ts⟩

Alexander Hamilton
H. Knox.

